PER CURIAM.
Appellant’s judgment of conviction and sentence are affirmed but we certify to the Florida Supreme Court, as a matter of great public importance, the same issue which was certified in Locke v. State, 719 So.2d 1249 (Fla. 1st DCA 1998), rev. granted, No. 94,896 (Fla. February 18, 1999):
DOES THE FAILURE OF THE TRIAL COURT TO ORALLY PRONOUNCE EACH STATUTORY AUTHORIZED COST INDIVIDUALLY AT THE TIME OF SENTENCING CONSTITUTE FUNDAMENTAL ERROR?
JOANOS, LAWRENCE AND VAN NORTWICK, JJ., CONCUR.